Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Grigos on 06/02/21.
Claims 1 and 11 have been canceled.
New claim 19 has been added:
--19. A method of manufacturing a semiconductor device, comprising:
	(a) preparing a substrate comprising a first silicon oxide film and a polysilicon film formed on the first silicon oxide film, wherein the polysilicon film comprises a contact surface contacting the first silicon oxide film and an exposed surface facing the contact surface;
	(b) supplying a reactive species generated by plasma excitation of a predetermined gas containing hydrogen and oxygen to the exposed surface of the polysilicon film such that:  the reactive species supplied to the exposed surface of the polysilicon film reaches the contact surface and reacts with the polysilicon film and the first silicon oxide film; and hydrogen atoms contained in the reactive species are added to the polysilicon film, wherein the first silicon oxide film and the polysilicon film are formed on a side surface of an inner wall of a trench structure or a cylindrical structure formed on the substrate in a manner that the first silicon oxide film and the polysilicon film are sequentially stacked toward a center of the trench structure or the cylindrical structure; and 

New claim 20 has also been added:
--20. A non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform:
	(a) preparing a substrate comprising a first silicon oxide film and a polysilicon film formed on the first silicon oxide film, wherein the polysilicon film comprises a contact surface contacting the first silicon oxide film and an exposed surface facing the contact surface;
	(b) supplying a reactive species generated by plasma excitation of a predetermined gas containing hydrogen and oxygen to the exposed surface of the polysilicon film such that:  the reactive species supplied to the exposed surface of the polysilicon film reaches the contact surface and reacts with the polysilicon film and the first silicon oxide film; and hydrogen atoms contained in the reactive species are added to the polysilicon film, wherein the first silicon oxide film and the polysilicon film are formed on a side surface of an inner wall of a trench structure or a cylindrical structure formed on the substrate in a manner that the first silicon oxide film and the polysilicon film are sequentially stacked toward a center of the trench structure or the cylindrical structure; and 
	(c) forming a second silicon oxide film on the polysilicon film after the polysilicon film is processed by the plasma.—
In claim 2, line 1, “1” has been replaced by –19--.
In claim 3, line 1, “1” has been replaced by –19--.
In claim 5, line 1, “1” has been replaced by –19--.
In claim 6, line 1, “1” has been replaced by –19--.
In claim 7, line 1, “1” has been replaced by –19--.
In claim 8, line 1, “1” has been replaced by –19--.

In claim 12, line 1, “1” has been replaced with –19--.
In claim 13, line 1, “1” has been replaced with –19--.
In claim 14, line 1, “1” has been replaced with –19--.
In claim 15, line 1, “1” has been replaced with –19--.
In claim 16, line 1, “1” has been replaced with –19--.
In claim 17, line 1, “1” has been replaced with –19--.
In claim 18, line 1, “1” has been replaced with –19--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



June 10, 2021